On January 14,2000, the Defendant was sentenced to four (4) years in the Montana State Prison.
On August 25, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Jennifer Johnson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having not waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to a four (4) year commitment to the Department of Corrections, with no recommendation to the Department of Corrections for placement of the defendant.
Hon. Marc Buyske, District Court Judge.